DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 02/11/2021 has been entered.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 18 is amended to recite “the adhesive layer is not a layer in the biaxially oriented polyethylene film or the sealant film”. While there is a support to recite the adhesive layer is not a tie layer during coextrusion, there is no broad support to disclose the adhesive layer is not a layer in the biaxially oriented polyethylene film or the sealant film.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 is amended to recites “the adhesive layer is not a layer in the biaxially oriented polyethylene film or the sealant film”. It is not clear what is meant by the given phrase. The claim itself recites adhesive as an adhesive layer.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fiscus et al (US 2009/0297810) in view of Buelow et al. (US 2004/0173491).
Regarding claims 1, 3-4, 7, 9-10, 14 and 17, Fiscus discloses multilayer structure (paragraphs 0034, 0036) comprising biaxial oriented polyethylene film (paragraph 0162) comprising LLDPE having a density of 0.910 to 0.940 g/cc (paragraph 0140) in an amount of 10 to 90 wt% (paragraph 0159) and additional polymer such as HDPE, ethylene-propylene rubber, i.e. a polyolefin elastomer, or ethylene acrylate in an amount of 90 to 10 wt% (calculated) (paragraph 0157);
a tie layer, i.e. an adhesive layer, (paragraph 0172); and
a heat seal film (paragraphs 0030-0031), wherein the layer comprising 10 to 90 wt% of LLDPE (paragraph 0159) and one or more additional polymers such as ethylene-propylene rubber, i.e. a polyolefin elastomer, or ethylene acrylate and LDPE in an amount of 90 to 10 wt% (calculated) (paragraph 0157), wherein the heat seal has a heat seal initiation temperature of 110 C or less (paragraph 0031); wherein the heat seal film is laminated to the biaxially oriented polyethylene film by the adhesive (paragraphs 0162, 0176). Therefore, it would have been obvious to one of ordinary skill 
It is noted that Fiscus does not disclose the adhesive layer is solventless, waterborne or solventborne adhesive. However, given that the claim broadly claims any adhesive and given that Fiscus discloses an adhesive layer, it is noted the claim limitation is being met.
It is noted that Fiscus does not disclose individual amounts of polyolefin elastomer or ethylene acrylate and LDPE. However, when faced with a mixture, one of ordinary skill in the art would be motivated by common sense to select a 1:1 ratio, a ratio that falls within the presently claimed amount, absent evidence of unexpected or surprising results. Case law holds that "[h]aving established that this knowledge was in the art, the examiner could then properly rely... on a conclusion of obviousness, 'from common knowledge and common sense of the person of ordinary skill in the art within any specific hint or suggestion in a particular reference.'" In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).
Alternatively, Buelow discloses multilayer film having heat sealant layer comprising blend of LLDPE and LDPE wherein LDPE is present in an amount of 10 to 50 % by weight and LLDPE is present in an amount of 50 to 90 % by weight to obtain sufficient puncture resistance and strength paragraphs 0052-0053).
It would have been obvious to one of ordinary skill in the art to use the LDPE and its amount of Buelow in the heat seal layer of Fiscus to obtain sufficient puncture resistance and strength. 
Although Fiscus in view of Buelow does not disclose the adhesive layer is not a tie layer during coextrusion, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.
Therefore, absent evidence of criticality regarding the presently claimed process and given that Fiscus in view of Buelow meets the requirements of the claimed multilayer, Fiscus in view of Buelow clearly meets the requirements of the present claims.
Given that the films of Fiscus in view of Buelow discloses the same composition and structure as presently claimed, it is clear that the films of Fiscus in view of Buelow would have the same properties as present claims.
Regarding claim 5, Fiscus discloses the multilayer of claim 1, wherein Fiscus discloses that more than one tie layer, i.e. second adhesive layer, can be used (paragraph 0172).
Regarding claim 6, Fiscus in view of Buelow discloses the multilayer of claim 1, wherein Fiscus discloses the heat seal film is a blown film (paragraphs 0034, 0162).
Regarding claims 8 and 11, Fiscus in view of Buelow discloses the multilayer of claim 1, wherein Fiscus discloses the heat seal film and the biaxially oriented polyethylene film has a thickness of 0.2 to 50 microns (paragraph 0164). As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 12, Fiscus in view of Buelow discloses the multilayer of claim 1, wherein Fiscus discloses the biaxially oriented film is oriented at a ratio up to 15 in the MD and TD (paragraph 0162).
Regarding claims 15 and 16, Fiscus in view of Buelow discloses the multilayer of claims 1 and 3, wherein an article comprising the multilayer structure of claims 1 and 3 (paragraph 0034).
Regarding claim 18, Fiscus discloses multilayer structure (paragraphs 0034, 0036) comprising biaxial oriented polyethylene film (paragraph 0162) comprising LLDPE having a density of 0.910 to 0.940 g/cc (paragraph 0140);
a tie layer, i.e. solventless adhesive, waterborne adhesive or a solventborne adhesive, (paragraph 0172); and
a heat seal film (paragraphs 0030-0031), wherein the layer comprising 10 to 90 wt% of LLDPE (paragraph 0159) and one or more additional polymers such as ethylene-propylene rubber, i.e. a polyolefin elastomer, or ethylene acrylate and LDPE in an amount of 90 to 10 wt% (calculated) (paragraph 0157), wherein the heat seal has a heat seal initiation temperature of 110 C or less (paragraph 0031); wherein the heat 
It is noted that Fiscus does not disclose individual amounts of polyolefin elastomer or ethylene acrylate and LDPE. However, when faced with a mixture, one of ordinary skill in the art would be motivated by common sense to select a 1:1 ratio, a ratio that falls within the presently claimed amount, absent evidence of unexpected or surprising results. Case law holds that "[h]aving established that this knowledge was in the art, the examiner could then properly rely... on a conclusion of obviousness, 'from common knowledge and common sense of the person of ordinary skill in the art within any specific hint or suggestion in a particular reference.'" In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).
Alternatively, Buelow discloses multilayer film having heat sealant layer comprising blend of LLDPE and LDPE wherein LDPE is present in an amount of 10 to 50 % by weight and LLDPE is present in an amount of 50 to 90 % by weight to obtain sufficient puncture resistance and strength paragraphs 0052-0053).
It would have been obvious to one of ordinary skill in the art to use the LDPE and its amount of Buelow in the heat seal layer of Fiscus to obtain sufficient puncture resistance and strength. 
Although Fiscus in view of Buelow does not disclose the adhesive layer is not a tie layer during coextrusion, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.
Therefore, absent evidence of criticality regarding the presently claimed process and given that Fiscus in view of Buelow meets the requirements of the claimed multilayer, Fiscus in view of Buelow clearly meets the requirements of the present claims.
Given that the films of Fiscus in view of Buelow discloses the same composition and structure as presently claimed, it is clear that the films of Fiscus in view of Buelow would have the same properties as present claims.

Response to Arguments

Applicant's arguments filed 02/11/2021 have been fully considered but they are not persuasive.
Applicant argues that claim 18 is patentable over Fiscus in view of Buelow. However, it is noted that the amended claim 18 is not patentable as explained above. Further, it is noted that coextrusion process is not required in the Fiscus reference.
Applicant argues that as amended claim 3 makes clear that this adhesive layer is not a layer in the biaxially oriented film or the sealant film. However, it is noted that the multilayer structure of Fiscus discloses the same 3 layers as disclosed in the present claim 3, therefore it is clear that the multilayer of Fiscus in view of Buelow does meet the presently claimed structure. The courts have held that “a compound and all its properties are mutually inseparable”, In re Papesch, 315F.2d 381, 137 USPQ 42, 51 (CCPA 1963).  Further, attention is drawn to MPEP 2112.01, which states that “products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.”, In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658  (Fed. Cir. 1990).
Applicant argues that amended claim 3 expressly excludes the possibility of a tie layer coextruded within a multilayer film as being an adhesive layer. However, it is noted that the coextrusion process is not required in the reference of Fiscus based on paragraph 0034. 
Applicant argues that Fiscus fails to disclose the properties of present claims. However, it is noted that Fiscus in view of Buelow discloses the same composition as claimed in present claims. The courts have held that “a compound and all its properties are mutually inseparable”, In re Papesch, 315F.2d 381, 137 USPQ 42, 51 (CCPA 1963).  Further, attention is drawn to MPEP 2112.01, which states that “products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658  (Fed. Cir. 1990).
Applicant argues that Buelow does not cure the deficiencies of Fiscus. However, note that while Buelow does not disclose all the features of the present claimed invention, Buelow is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, namely multilayer film having heat sealant layer comprising blend of LLDPE and LDPE wherein LDPE is present in an amount of 10 to 50 % by weight and LLDPE is present in an amount of 50 to 90 % by weight to obtain sufficient puncture resistance and strength paragraphs, and in combination with the primary reference, discloses the presently claimed invention.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR SHAH whose telephone number is (571)270-1143. The examiner can normally be reached 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMIR SHAH/Primary Examiner, Art Unit 1787